DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the output port" in line 2.  There is insufficient antecedent basis for this limitation in the claim. “the output port” is vague and does not provide definitive structure to what it is referencing from claim 1. For examination purposes, examiner has interpreted “the output port” as “an output port”. Based on their dependency on claim 7, claims 8-9 are also rejected.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7-8, & 11 are rejected under 35 U.S.C. 103 as being unpatentable over Pan (US 8,148,844 B2) in view of Wilhelm (US 5,786,642).
	Regarding claim 1, Pan discloses, in Figures 1 & 3-5, an apparatus for coupling to a power panel, wherein the apparatus comprises:
	an AC input port for coupling to an AC power (Col. 3 & 4, Lines 67 & 1, “AC power supply 302 supplies the AC power from the power grid 106”);
	a DC input port for coupling to an external DC supply (Col. 4, Lines 1-4, “DC power supply 304 supplies the DC power from the local alternative power source 104 and the remote alternative power source 108”);
	a DC output port (Col. 3, Lines 65-67, “power consumption unit 102 is connected…to DC power supply 304”); and
	a first persistent DC power module (102) comprising:
		an AC input port module for coupling to the AC power from the AC input port (Col. 3, Lines 65-67, “power consumption unit 102 is connected to AC power supply 302”),
		a DC input port module for coupling to a DC input from the DC input port (Col. 3, Lines 65-67, “power consumption unit 102 is connected…to DC power supply 304”),
		a DC output port module for outputting a persistent DC voltage to the DC output port (Col. 5, Lines 31-34, “the power consumption unit 102 further comprises a DC path for receiving power from the alternative power sources 104/108 through power management device 306 and switch 308”); and
		a control circuit adapted to monitor the DC input (Col. 4, Lines 27-33, “power management device 306 comprises a…supply detector 404…detector 404 is used to detect the DC power generated by the local alternative power source 104 and the DC power available from the remote alternative power source 108”), the control circuit adapted to:
			enable a regulated DC voltage, regulated from the DC input (Col. 5, Lines 13-16, “a DC voltage regulator 410 is also included in the power management device 306…the DC power supply 304…may need to be regulated”), to be delivered as the persistent DC voltage to the DC output port module when the external DC power is above a threshold voltage (Col. 5, Lines 58-61, “controller 406 checks if the DC power is sufficient for powering all the second group appliances. If the result is positive, the DC power is directed to power the appliances”); and
			enable the AC power to be delivered to an embedded AC-to-DC converter (ADC) adapted to generate a converted DC voltage (Col. 5, Lines 27-28, “power supply unit comprises an AC path including an AC/DC converter 503”) and deliver the converted DC voltage as the persistent DC voltage to the DC output port when the external DC power is below the threshold voltage, wherein the converted DC voltage is substantially at a same voltage as the regulated DC voltage (Col. 5, Lines 43-67, “controller 406 checks if the DC power is sufficient for powering all the second group appliances…if the result is negative…the AC path is selected”)
	But fails to disclose wherein the DC power module comprises:
		a ground input port.
	However, Wilhelm discloses, in Figure 1, wherein the DC power module (EDB) comprises:
		a ground input port (Col. 4, Lines 44-45, “internal ground bus GB of the distribution box EDB”).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include the ground input port of Wilhelm in the DC power module of Pan, since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. (KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415‐421, 82 USPQ2d 1385).
	Regarding claim 7, Pan in view of Wilhelm disclose the apparatus of claim 1, and Pan continues to disclose wherein the apparatus further comprises a second persistent DC power module adapted to generate a second persistent DC voltage to an output port (Col. 3, Lines 5-7, “the system 100 comprises a plurality of power consumption units 102”).
	Regarding claim 8, Pan in view of Wilhelm disclose the apparatus of claim 1, and Pan continues to disclose, in Figure ?, wherein the external DC supply is applied to a DC-DC converter to generate one or more DC voltages for delivery to the first and the second persistent DC power modules (Col. 4, Lines 10-14, “power consumption units 102 comprise power management device 306 for processing (regulating) the incoming powers from DC power supply 304 and for delivering the processed power to the electrical appliances through a switch 308”).
	Regarding claim 11, Pan in view of Wilhelm disclose the apparatus of claim 1, and Pan continues to disclose, in Figures 3 & 4, wherein the persistent DC voltage output from the first persistent DC power module is adjustable (Col. 4, Lines 39-44, “one aspect of the operation of the demand detector 402 of power management device 306, the available DC power from 104 and 108 supplemented by the DC power drawn from a battery 408 may be used to supply temporarily DC power requirement for all connected appliances of the second group”).
Claims 2-6 are rejected under 35 U.S.C. 103 as being unpatentable over Pan in view of Wilhelm as applied to claims 1, 7-8, & 11 above, and further in view of Cooper (US 10,840,735 B1).
	Regarding claim 2, Pan in view of Wilhelm disclose the apparatus of claim 1, and Wilhelm continues to disclose, in Figure 1, wherein the power panel further comprises:
	circuit breaker interface connectors coupled to a plurality of circuit breakers disposed in the power panel (Col. 4, Lines 52-55, “circuit breakers 10 and 12…snap into place when the conventional hinged front panel of the electrical distribution box is swung aside to expose any circuit breakers housed within”);
	a neutral connector (NB) coupled to a neutral-line input of the AC power (Col. 4, Lines 28-45, “neutral line N as may be supplied from an electric utility EU…is connected internally to the neutral bus NB”); and
	a ground connector (GB) coupled to earth ground (Col. 2, Lines 10-14, “ground bus which…is provided with a wire connection extending externally of the box and into electrical connection with an earthing pole which establishes earth potential at the ground bus”).
	But fails to disclose wherein the power panel further comprises an AC power switch having an input coupled to a phase-line input of the AC power and an output coupled to output connectors.
	However, Cooper discloses, in Figure 4, wherein the power panel further comprises an AC power switch (15) having an input coupled to a phase-line input of the AC power (Col. 15, Lines 4-5, “the power grid 12 is connected via a service connection to the transfer switch 15”) and an output coupled to output connectors (Col. 23, Lines 14-17, “load monitor 23a also provides timely power output from the service connection and thus the load on the power grid, when the transfer switch is in the power grid position”).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include the power switch of Cooper in the power panel of Pan and Wilhelm, to achieve the benefit of allowing the selective connecting, disconnecting, limiting, and controlling of various load to maintain power capabilities within a residence or business (Cooper, Abstract).
	Regarding claim 3, the combination of Pan, Wilhelm, and Cooper disclose the apparatus of claim 2, and Wilhelm continues to disclose, in Figure 1 & 3, wherein the power panel is configured as an AC power panel by:
	connecting the output connectors (L1, L2, N) to the circuit breaker interface connectors so as to couple the phase-line input of the AC power to the plurality of circuit breakers (Col. 4, Lines 27-30, “split-phase system comprises of the electric utility power line wires L1 and L2 and the neutral wire N may be supplied from an electric utility EU and extending into the electrical distribution box EDB”…Line L1, L2, and N are coupled to circuit breakers 12, 13, & 14); and
	connecting the neutral connector (NB) to the ground connector (coupled via capacitor FC) so as to couple the neutral-line of the AC power to the plurality of circuit breakers (Col. 6, Lines 54-56, “neutral bus NB through the circuit breaker means B5 and B6 to the ground bus GB” of the electrical distribution box EDB).
	Regarding claim 4, the combination of Pan, Wilhelm, and Cooper disclose the apparatus of claim 2, and Wilhelm continues to disclose, in Figure 1 & 3, wherein the power panel is configured as a DC power panel by:
	coupling the DC input port to the external DC supply (Col. 5, Lines 4-10, “modular unit M which is external to the electrical distribution box…comprises the rechargeable storage battery means SB which represents the battery storage capacity to be drawn upon when DC power is not otherwise available to the consuming load”);
	coupling the AC input port to the AC power comprising phase-line input and neutral-line input (Col. 4, Lines 27-30, “split-phase system comprised of the electric utility power line wires L1 and L2 and the neutral wire N as may be supplied from an electric utility EU and extending into the electrical distribution box EDB”);
	coupling the DC output port to circuit breaker interface connectors (nodes J1 and J2 coupled to circuit breakers B8 and 13 via GB30 and NB32, respectively); and
	coupling the ground input port to the ground connector (Col. 2, Lines 12-14, “earthing pole EP establishes earth potential at the ground bus GB”).
	Regarding claim 5, the combination of Pan, Wilhelm, and Cooper disclose the apparatus of claim 4, and Wilhelm continues to disclose wherein the apparatus is a stand-alone apparatus adapted to be coupled to the power panel by power cables (Col 2, Lines 51-55, “wherein the power panel further comprises an AC power switch having an input coupled to a phase-line input of the AC power and an output coupled to output connectors”).
	Regarding claim 6, the combination of Pan, Wilhelm, and Cooper disclose the apparatus of claim 4, and Wilhelm continues to disclose wherein the apparatus is an add-on unit adapted to be mounted to the power panel (Fig. 1 discloses an electrical distribution box of “an abode or dwelling” (Col. 4, Lines 29-31) and specifics relating to the invention, such as the ganged circuit breakers (Col 6, Lines 45-47)).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Pan, Wilhelm, and Cooper as applied to claims 2-6 above, and further in view of Cui (US 2015/0054343 A1).
	Regarding claim 12, the combination of Pan, Wilhelm, and Cooper disclose the apparatus of claim 2, but fail to disclose wherein the AC power switch is a double-pole, single-throw (DPST) AC power switch having an input coupled to two phase-lines of the AC power and an output coupled to two output connectors.
	However, Cui discloses, in Figure 1 & 2, wherein the AC power switch is a double-pole, single throw (DPST) AC power switch (Para [0032], “a bidirectional selector switch is implemented using a single-throw double-pole switch; a movable end is connected to the alternating-current end of the first bidirectional converter 2, a first fixed end is connected to the alternating-current power supply 6”) having an input coupled to two phase-lines of the AC power and an output coupled to two output connectors (DPST switches 21-23 connect to phases A-C of AC power supply, respectively, and then to bidirectional converters 24-26, respectively).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include the DPST switches of Cui in the power panel of Pan, Wilhelm, and Cooper, to achieve the benefit of an uninterruptible power supply when the commercial power supply is abnormal or interrupted to ensure the load maintains normal operations (Cui, Para [0004]).

Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER J PERENY whose telephone number is (571)272-4189. The examiner can normally be reached M-F 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TYLER J PERENY/Examiner, Art Unit 2842                                                                                                                                                                                                        
/JOHN W POOS/Primary Examiner, Art Unit 2896